FILED IN COURT OF APPEALS
                                                        12th Court of Appeals District




                                                                             FILE COPY


         RE: Case No. 15-0896                                     DATE:            12/16/2015
         COA #: 12-14-00212-CV         TC#:   CV9282
STYLE:   ROBERT    ROBINSON
    v.   WELLS    FARGO BANK,   N.A.
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.   (Tex. R. App. P.
53.3)  There is no fee for a response or a waiver.